Exhibit Supplemental Information For the three and six months ended June 30, 2009 and 2008 GLIMCHER REALTY TRUST Supplemental Information For the Three and Six Months Ended June 30, 2009 and 2008 TABLE OF CONTENTS Income Statement Data: Quarterly Income Statements Page 1 Year-to-Date Income Statements Page 2 Components of Minimum Rents and Other Revenue Page 3 Components of Other Operating Expenses Page 4 Summary Financial Statement Information for Unconsolidated Entities Page 5 Calculation of Funds from Operations and FFO Payout Ratio Page 6 Joint Venture Calculation of FFO and Disclosure of Pro Rata Share of JV Non-Cash Amountsin FFO Page 7 EBITDA, Operating Ratios and Earnings Per Share Page 8 Balance Sheet Data: Consolidated Balance Sheets Page 9 Market Capitalization and Debt Coverage Ratios Page 10 Consolidated Debt Schedule Page 11 Consolidated Debt Maturities Schedule Page 12 Joint Venture Debt and Debt Maturity Schedule Page 13 Operational Data: Occupancy Statistics Page 14 Leasing Results and Re-leasing Spreads Page 15 Core Same Mall Portfolio Statistics by Asset Category Wholly Owned Held for Investment Page 16 Core Same Mall Portfolio Statistics Mall Assets Including Joint Ventures Page 17 Summary of Significant Tenants Page 18 Top 10 Regional Mall Tenants Page 19 Lease Expiration Schedule Page 20 Development Activity: Capital Expenditures Page 21 Development Activity Page 22 QUARTERLY INCOME STATEMENTS (in thousands) Three Months Ended June 30, 2009 2008 As Discontinued Pre As Discontinued Pre Reported Operations FAS 144 Reported Operations FAS 144 Revenues: Minimum rents (see components on page 3) $ 46,096 $ 737 $ 46,833 $ 48,948 $ 2,225 $ 51,173 Percentage rents 820 6 826 1,042 48 1,090 Tenant reimbursements 22,552 447 22,999 22,550 552 23,102 Out parcel sales 1,360 - 1,360 - - - Other (see components on page 3) 4,820 34 4,854 5,102 162 5,264 Total Revenues 75,648 1,224 76,872 77,642 2,987 80,629 Expenses: Property operating expenses (15,529 ) (725 ) (16,254 ) (16,247 ) (1,449 ) (17,696 ) Real estate taxes (8,881 ) (212 ) (9,093 ) (8,424 ) (494 ) (8,918 ) (24,410 ) (937 ) (25,347 ) (24,671 ) (1,943 ) (26,614 ) Provision for doubtful accounts (1,798 ) (67 ) (1,865 ) (1,906 ) (88 ) (1,994 ) Other operating expenses (see components on page 4) (2,199 ) (25 ) (2,224 ) (1,917 ) (132 ) (2,049 ) Cost related to sales of out parcels (972 ) - (972 ) - - - Real estate depreciation and amortization (18,260 ) - (18,260 ) (19,364 ) - (19,364 ) Non-real estate depreciation and amortization (541 ) - (541 ) (534 ) - (534 ) General and administrative (4,440 ) (10 ) (4,450 ) (4,419 ) (7 ) (4,426 ) Total Expenses (52,620 ) (1,039 ) (53,659 ) (52,811 ) (2,170 ) (54,981 ) Operating Income 23,028 185 23,213 24,831 817 25,648 Interest income 471 3 474 337 9 346 Interest expense (19,014 ) (251 ) (19,265 ) (20,179 ) (853 ) (21,032 ) Loan fee amortization (759 ) (13 ) (772 ) (476 ) (17 ) (493 ) Equity in loss of unconsolidated real estate entities, net (726 ) - (726 ) (48 ) - (48 ) Income from continuing operations 3,000 (76 ) 2,924 4,465 (44 ) 4,421 Discontinued Operations: Gain on sales of properties - - - 1,252 - 1,252 Loss from operations (76 ) 76 - (44 ) 44 - Net income 2,924 - 2,924 5,673 - 5,673 Noncontrolling interest in operating partnership 107 - 107 - - - Net income attributable to Glimcher Realty Trust 3,031 - 3,031 5,673 - 5,673 Preferred stock dividends (4,359 ) - (4,359 ) (4,359 ) - (4,359 ) Net (loss) income available to common shareholders $ (1,328 ) $ - $ (1,328 ) $ 1,314 $ - $ 1,314 Note: Pre FAS 144 column includes both continuing and discontinued operations. Page 1 YEAR-TO-DATE INCOME STATEMENTS (in thousands) Six Months Ended June 30, 2009 2008 As Discontinued Pre As Discontinued Pre Reported Operations FAS 144 Reported Operations FAS 144 Revenues: Minimum rents (see components on page 3) $ 92,247 $ 1,608 $ 93,855 $ 96,966 $ 4,587 $ 101,553 Percentage rents 2,259 16 2,275 2,273 108 2,381 Tenant reimbursements 46,437 991 47,428 45,844 1,580 47,424 Out parcel sales 1,675 - 1,675 1,060 - 1,060 Other (see components on page 3) 11,353 50 11,403 9,618 265 9,883 Total Revenues 153,971 2,665 156,636 155,761 6,540 162,301 Expenses: Property operating expenses (32,295 ) (1,345 ) (33,640 ) (32,899 ) (3,028 ) (35,927 ) Real estate taxes (18,215 ) (427 ) (18,642 ) (17,428 ) (477 ) (17,905 ) (50,510 ) (1,772 ) (52,282 ) (50,327 ) (3,505 ) (53,832 ) Provision for doubtful accounts (3,088 ) (301 ) (3,389 ) (3,009 ) (1,305 ) (4,314 ) Other operating expenses (see components on page 4) (4,328 ) (161 ) (4,489 ) (3,988 ) (304 ) (4,292 ) Cost related to sales of out parcels (1,145 ) - (1,145 ) (319 ) - (319 ) Real estate depreciation and amortization (40,786 ) - (40,786 ) (38,452 ) - (38,452 ) Non-real estate depreciation and amortization (1,073 ) - (1,073 ) (1,000 ) - (1,000 ) General and administrative (9,366 ) (16 ) (9,382 ) (8,572 ) (17 ) (8,589 ) Total Expenses (110,296 ) (2,250 ) (112,546 ) (105,667 ) (5,131 ) (110,798 ) Operating Income 43,675 415 44,090 50,094 1,409 51,503 Interest income 928 8 936 529 27 556 Interest expense (37,712 ) (1,174 ) (38,886 ) (40,845 ) (1,888 ) (42,733 ) Loan fee amortization (1,401 ) (26 ) (1,427 ) (928 ) (34 ) (962 ) Equity in (loss) income of unconsolidated real estate entities, net (1,083 ) - (1,083 ) 155 - 155 Income from continuing operations 4,407 (777 ) 3,630 9,005 (486 ) 8,519 Discontinued Operations: Gain on sales of properties - - - 1,252 - 1,252 Impairment losses, net (183 ) - (183 ) - - - Loss from operations (777 ) 777 - (486 ) 486 - Net income 3,447 - 3,447 9,771 - 9,771 Noncontrolling interest in operating partnership 388 - 388 - - - Net income attributable to Glimcher Realty Trust 3,835 - 3,835 9,771 - 9,771 Preferred stock dividends (8,718 ) - (8,718 ) (8,718 ) - (8,718 ) Net (loss) income available to common shareholders $ (4,883 ) $ - $ (4,883 ) $ 1,053 $ - $ 1,053 Note: Pre FAS 144 column includes both continuing and discontinued operations. Page 2 Components of Minimum Rents and Other Revenue (in thousands) Three Months Ended June 30, 2009 2008 As Discontinued Pre As Discontinued Pre Reported Operations FAS 144 Reported Operations FAS 144 Components of Minimum Rents: Base rent $ 45,882 $ 777 $ 46,659 $ 48,026 $ 2,218 $ 50,244 Termination income 92 10 102 1,113 31 1,144 Straight-line rents 122 (50 ) 72 (191 ) (24 ) (215 ) Total Minimum Rents $ 46,096 $ 737 $ 46,833 $ 48,948 $ 2,225 $ 51,173 Components of Other Revenue: Fee income $ 1,042 $ - $ 1,042 $ 1,433 $ - $ 1,433 Specialty leasing and sponsorship income 2,474 19 2,493 2,394 110 2,504 Other 1,304 15 1,319 1,275 52 1,327 Total Other Revenue $ 4,820 $ 34 $ 4,854 $ 5,102 $ 162 $ 5,264 Six Months Ended June 30, 2009 2008 As Discontinued Pre As Discontinued Pre Reported Operations FAS 144 Reported Operations FAS 144 Components of Minimum Rents: Base rent $ 92,334 $ 1,642 $ 93,976 $ 96,355 $ 4,492 $ 100,847 Termination income 394 10 404 1,125 31 1,156 Straight-line rents (481 ) (44 ) (525 ) (514 ) 64 (450 ) Total Minimum Rents $ 92,247 $ 1,608 $ 93,855 $ 96,966 $ 4,587 $ 101,553 Components of Other Revenue: Fee income $ 2,156 $ - $ 2,156 $ 2,406 $ - $ 2,406 Specialty leasing and sponsorship income 4,906 36 4,942 4,694 200 4,894 Other (1) 4,291 14 4,305 2,518 65 2,583 Total Other Revenue $ 11,353 $ 50 $ 11,403 $ 9,618 $ 265 $ 9,883 Note: Pre FAS 144 column includes both continuing and discontinued operations. (1) Includes a $1,482 gain on the sale of an operating asset that occurred during the first 3 months ended March 31, 2009.This gain is excluded from FFO. Page 3 Components of Other Operating Expenses (in thousands) Three Months Ended June 30, 2009 2008 As Discontinued Pre As Discontinued Pre Components of Other Operating Expenses Reported Operations FAS 144 Reported Operations FAS 144 Cost of providing services to unconsolidated real estate entities $ 277 $ - $ 277 $ 213 $ - $ 213 Discontinued development write offs 185 - 185 - - - Specialty leasing costs 420 5 425 447 64 511 Other 1,317 20 1,337 1,257 68 1,325 Total Other Operating Expenses $ 2,199 $ 25 $ 2,224 $ 1,917 $ 132 $ 2,049 Six Months Ended June 30, 2009 2008 As Discontinued Pre As Discontinued Pre Components of Other Operating Expenses Reported Operations FAS 144 Reported Operations FAS 144 Cost of providing services to unconsolidated real estate entities $ 592 $ - $ 592 $ 358 $ - $ 358 Discontinued development write offs 185 - 185 326 - 326 Speciality leasing costs 885 38 923 923 128 1,051 Other 2,666 123 2,789 2,381 176 2,557 Total Other Operating Expenses $ 4,328 $ 161 $ 4,489 $ 3,988 $ 304 $ 4,292 Note: Pre FAS 144 column includes both continuing and discontinued operations. Page 4 SUMMARY FINANCIAL STATEMENT INFORMATION FOR UNCONSOLIDATED ENTITIES (in thousands) For the Three Months Ended June 30, 2009 For the Three Months Ended June 30, 2008 Company's Pro-Rata Company's Pro-Rata Share of Joint Venture Share of Joint Venture Total Operations Total Operations Statements of Operations Total revenues $ 7,395 $ 3,838 $ 8,133 $ 4,229 Operating expenses (4,585 ) (2,372 ) (4,261 ) (2,215 ) Net operating income 2,810 1,466 3,872 2,014 Depreciation and amortization (2,591 ) (1,342 ) (2,169 ) (1,128 ) Other expenses, net (13 ) (7 ) (3 ) (2 ) Interest expense, net (1,622 ) (839 ) (1,784 ) (928 ) Net loss (1,416 ) (722 ) (84 ) (44 ) Preferred dividend (8 ) (4 ) (8 ) (4 ) Net loss to partnership $ (1,424 ) $ (726 ) $ (92 ) $ (48 ) GPLP's share of loss from investment in joint ventures $ (726 ) $ (48 ) For the Six Months Ended June 30, 2009 For the Six Months Ended June 30, 2008 Company's Pro-Rata Company's Pro-Rata Share of Joint Venture Share of Joint Venture Total Operations Total Operations Statements of Operations Total revenues $ 14,950 $ 7,765 $ 16,486 $ 8,572 Operating expenses (8,746 ) (4,535 ) (8,395 ) (4,365 ) Net operating income 6,204 3,230 8,091 4,207 Depreciation and amortization (5,497 ) (2,841 ) (4,258 ) (2,214 ) Other expenses, net (15 ) (8 ) (5 ) (3 ) Interest expense, net (2,810 ) (1,456 ) (3,513 ) (1,827 ) Net (loss) income (2,118 ) (1,075 ) 315 163 Preferred dividend (16 ) (8 ) (16 ) (8 ) Net (loss) income available to partnership $ (2,134 ) $ (1,083 ) $ 299 $ 155 GPLP's share of (loss) income from investment in joint ventures $ (1,083 ) $ 155 Page 5 CALCULATION OF FUNDS FROM OPERATIONS and FFO PAYOUT RATIO (in thousands, except per share data) 2009 2008 3 mos 3 mos YTD 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 June 30 June 30 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 Funds from Operations ("FFO"): Net (loss) income available to common shareholders $ (3,555 ) $ (1,328 ) $ (4,883 ) $ (261 ) $ 1,314 $ (3,444 ) $ 1,723 $ (668 ) Real estate depreciation and amortization 22,526 18,260 40,786 19,088 19,364 20,677 20,474 79,603 Equity in loss (income) of unconsolidated entities 357 726 1,083 (203 ) 48 299 565 709 Pro-rata share of joint venture funds from operations 1,149 595 1,744 1,272 1,063 1,230 1,161 4,726 Noncontrolling interest in operating partnership (281 ) (107 ) (388 ) - (Gain) loss on sales of assets (1,482 ) - (1,482 ) - (1,252 ) - 8 (1,244 ) FFO $ 18,714 $ 18,146 $ 36,860 $ 19,896 $ 20,537 $ 18,762 $ 23,931 $ 83,126 Adjusted Funds from Operations: FFO $ 18,714 $ 18,146 $ 36,860 $ 19,896 $ 20,537 $ 18,762 $ 23,931 $ 83,126 Add back: impairment adjustments 183 - 183 - Adjusted Funds from Operations $ 18,897 $ 18,146 $ 37,043 $ 19,896 $ 20,537 $ 18,762 $ 23,931 $ 83,126 Weighted average common shares outstanding - diluted (including common stock equivalents) 40,866 41,145 40,997 40,701 40,790 40,783 40,791 40,762 FFO per diluted share $ 0.46 $ 0.44 $ 0.90 $ 0.49 $ 0.50 $ 0.46 $ 0.59 $ 2.04 Add back impairment adjustments - Adjusted FFO per diluted share $ 0.46 $ 0.44 $ 0.90 $ 0.49 $ 0.50 $ 0.46 $ 0.59 $ 2.04 2009 2008 3 mos 3 mos YTD 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 June 30 June 30 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 FFO Payout Ratio: Dividend paid per common share/unit $ 0.1000 $ 0.1000 $ 0.2000 $ 0.3200 $ 0.3200 $ 0.3200 $ 0.3200 $ 1.2800 FFO payout ratio after add back of impairment losses 21.6 % 22.7 % 22.1 % 65.5 % 63.6 % 69.6 % 54.5 % 62.8 % 2009 2008 3 mos 3 mos YTD 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 June 30 June 30 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 Supplemental disclosure of amounts included in FFO for wholly owned properties Deferred leasing costs $ 1,063 $ 1,119 $ 2,182 $ 1,217 $ 1,478 $ 1,321 $ 1,223 $ 5,239 Straight-line adjustment as (decrease) increase to FFO $ (597 ) $ 72 $ (525 ) $ (235 ) $ (215 ) $ (487 ) $ (832 ) $ (1,769 ) Fair value of debt amortized as reduction to interest expense $ 42 $ 42 $ 84 $ 42 $ 42 $ 42 $ 42 $ 168 Intangible and inducement amortization as a net increase (decrease) to base rents $ 78 $ 329 $ 407 $ 242 $ 338 $ 354 $ (96 ) $ 838 Discontinued development write-off's $ - $ 185 $ 185 $ 326 $ - $ - $ 47 $ 373 Impairment adjustments $ (183 ) $ - $ (183 ) $ - $ - $ - $ - $ - Page 6 JOINT VENTURE CALCULATION OF FUNDS FROM OPERATIONS AND DISCLOSURE OF PRO RATA SHARE OF JOINT VENTURE NON-CASH AMOUNTS IN FFO (in thousands) 2009 2008 3 mos 3 mos YTD 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 June 30 June 30 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 Joint Venture Funds from Operations: Net (loss) income available to partnership $ (710 ) $ (1,424 ) $ (2,134 ) $ 391 $ (92 ) $ (574 ) $ (1,085 ) $ (1,360 ) Real estate depreciation and amortization 2,897 2,549 5,446 2,054 2,136 2,939 3,321 10,450 FFO $ 2,187 $ 1,125 $ 3,312 $ 2,445 $ 2,044 $ 2,365 $ 2,236 $ 9,090 Pro-rata share of joint venture funds from operations $ 1,149 $ 595 $ 1,744 $ 1,272 $ 1,063 $ 1,230 $ 1,161 $ 4,726 2009 2008 3 mos 3 mos YTD 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 June 30 June 30 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 Non-cash amounts included in FFO (pro-rata share of joint venture) Straight-line adjustment as increase (decrease) to net income $ 15 $ (24 ) $ (9 ) $ 48 $ 23 $ 50 $ (13 ) $ 108 Fair value of debt amortized as increase to interest expense $ - $ - $ - $ 25 $ 17 $ - $ - $ 42 Intangible amortization as an increase to minimum rents $ 217 $ 216 $ 433 $ 286 $ 258 $ 446 $ 668 $ 1,658 Page 7 EBITDA, OPERATING RATIOS and EARNINGS PER SHARE (dollars and shares in thousands) 2009 2008 3 mos 3 mos YTD 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 June 30 June 30 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 Calculation of EBITDA: Net income attributable to Glimcher Realty Trust $ 804 $ 3,031 $ 3,835 $ 4,098 $ 5,673 $ 916 $ 6,082 $ 16,769 Interest expense (continuing and discontinued operations) 19,621 19,265 38,886 21,701 21,032 21,596 20,879 85,208 Loan fee amortization (continuing and discontinued operations) 655 772 1,427 469 493 499 615 2,076 Taxes (continuing and discontinued operations) 370 557 927 226 322 273 204 1,025 Depreciation and amortization (continuing and discontinued operations) 23,058 18,801 41,859 19,554 19,898 21,215 21,029 81,696 EBITDA 44,508 42,426 86,934 46,048 47,418 44,499 48,809 186,774 Noncontrolling interest in operating partnership (281 ) (107 ) (388 ) - (Gain) loss on sales of assets, properties held for sale and impairment charges (1,299 ) - (1,299 ) - (1,252 ) - 8 (1,244 ) Adjusted EBITDA $ 42,928 $ 42,319 $ 85,247 $ 46,048 $ 46,166 $ 44,499 $ 48,817 $ 185,530 Operating Ratios Excluding Held-for-Sale Properties: General and administrative / total revenues 6.3% 5.9% 6.1% 5.3% 5.7% 5.5% 6.0% 5.6% Tenant reimbursements / (real estate taxes + property operating expenses) 91.5% 92.4% 91.9% 90.8% 91.4% 90.7% 90.7% 90.9% Operating Ratios Including Held-for-Sale Properties: Tenant reimbursements / (real estate taxes + property operating expenses) 90.7% 90.7% 90.7% 89.4% 86.8% 87.3% 89.0% 88.1% Earnings per Share: Weighted average common shares outstanding - basic 37,864 38,023 37,944 37,710 37,788 37,795 37,805 37,775 Weighted average common shares outstanding - diluted 40,850 41,009 40,930 40,701 40,790 37,795 40,791 40,762 (Loss) earnings per share - basic $ (0.09 ) $ (0.03 ) $ (0.13 ) $ (0.01 ) $ 0.03 $ (0.09 ) $ 0.05 $ (0.02 ) (Loss) earnings per share - diluted $ (0.09 ) $ (0.03 ) $ (0.13 ) $ (0.01 ) $ 0.03 $ (0.09 ) $ 0.04 $ (0.02 ) Page 8 CONSOLIDATED BALANCE SHEETS (dollars in thousands) 2009 2008 Mar. 31 June 30 Dec. 31 Assets: Land $ 246,333 $ 245,506 $ 245,806 Buildings, improvements and equipment 1,762,355 1,772,277 1,768,589 Developments in progress 101,415 99,600 103,809 2,110,103 2,117,383 2,118,204 Less accumulated depreciation 571,520 588,343 565,894 Property and equipment, net 1,538,583 1,529,040 1,552,310 Deferred leasing costs, net 18,923 18,508 19,479 Investment in and advances to unconsolidated real estate entities 125,746 131,130 124,470 Real estate assets held-for-sale 45,423 45,271 64,774 Investment in real estate, net 1,728,675 1,723,949 1,761,033 Cash and cash equivalents 13,503 14,004 17,734 Non-real estate assets associated with discontinued operations 1,265 1,282 1,989 Restricted cash 12,218 13,842 14,209 Tenant accounts receivable, net 34,529 33,646 36,913 Deferred expenses, net 8,212 7,805 8,272 Prepaid and other assets 36,821 35,156 36,163 Total Assets $ 1,835,223 $ 1,829,684 $ 1,876,313 Liabilities and Equity: Mortgage notes payable $ 1,206,983 $ 1,219,120 $ 1,225,627 Mortgage notes payable associated with discontinued operations 42,229 42,229 72,229 Notes payable 392,054 376,413 362,097 Other liabilities associated with discontinued operations 1,252 531 1,937 Accounts payable and accrued expenses 61,033 63,803 66,457 Distributions payable 8,461 8,463 17,414 Total Liabilities 1,712,012 1,710,559 1,745,761 Equity: Series F cumulative preferred stock 60,000 60,000 60,000 Series G cumulative preferred stock 150,000 150,000 150,000 Common shares of beneficial interest 380 380 378 Additional paid-in capital 564,337 564,601 564,098 Distributions in excess of accumulated earnings (644,504 ) (649,635 ) (637,148 ) Other comprehensive loss (6,476 ) (5,381 ) (6,776 ) Total Glimcher Realty Trust Shareholders' Equity 123,737 119,965 130,552 Noncontrolling interest (526 ) (840 ) - Total equity 123,211 119,125 130,552 Total Liabilities and Equity $ 1,835,223 $ 1,829,684 $ 1,876,313 Page 9 MARKET CAPITALIZATION and DEBT COVERAGE RATIOS (dollars and shares in thousands, except per share price) 2009 2008 3 mos 3 mos YTD 3 mos 3 mos 3 mos 3 mos YTD Mar. 31 June 30 June 30 Mar. 31 June 30 Sept. 30 Dec. 31 Dec. 31 Share price (end of period) $ 1.40 $ 2.90 $ 2.90 $ 11.96 $ 11.18 $ 10.44 $ 2.81 $ 2.81 Market Capitalization Ratio: Common shares outstanding 38,009 38,029 38,029 37,784 37,790 37,797 37,809 37,809 Operating partnership units outstanding 2,986 2,986 2,986 2,988 2,988 2,988 2,986 2,986 Total common shares and units outstanding at end of period 40,995 41,015 41,015 40,772 40,778 40,785 40,795 40,795 Valuation - Common shares and operating partnership units outstanding $ 57,393 $ 118,944 $ 118,944 $ 487,633 $ 455,898 $ 425,795 $ 114,634 $ 114,634 Valuation - Preferred stock 210,000 210,000 210,000 210,000 210,000 210,000 210,000 210,000 Total debt (end of period) 1,641,266 1,637,762 1,637,762 1,577,173 1,574,116 1,626,777 1,659,953 1,659,953 Total market capitalization $ 1,908,659 $ 1,966,706 $ 1,966,706 $ 2,274,806 $ 2,240,014 $ 2,262,572 $ 1,984,587 $ 1,984,587 Debt / Market capitalization 86.0% 83.3% 83.3% 69.3% 70.3% 71.9% 83.6% 83.6% Debt / Market capitalization including pro-rata share ofjoint ventures 86.5% 84.0% 84.0% 70.2% 71.3% 72.7% 84.2% 84.2% Debt Coverage Ratios: Interest coverage ratio 2.2 2.2 2.2 2.1 2.2 2.1 2.3 2.2 (Adjusted EBITDA from page 8 / interest expense) Debt service coverage ratio 1.8 1.8 1.8 1.8 1.8 1.7 2.0 1.8 (Adjusted EBITDA / interest expense + scheduled principal payments) Page 10 CONSOLIDATED DEBT SCHEDULE (dollars in thousands) Mortgage Notes Payable: Jun. 30, Dec. 31, Interest Rates Interest Payment Balloon Pmt. Final Fixed Rate 2009 2008 2009 2008 Terms Terms at Maturity Maturity Charlotte Eastland Mall, LLC(p) $ 42,229 $ 42,229 8.50% 8.50% (b) $ 42,229 (e) Johnson City Venture, LLC 37,554 37,827 8.37% 8.37% (a) $ 37,026 June 1, 2010 Polaris Center, LLC 39,123 39,423 8.20% 8.20% (j) (a) $ 38,543 (f) Catalina Partners, LP 42,250 42,250 4.72% 4.72% (k) (b) $ 42,250 April 23, 2011 Glimcher Northtown Venture, LLC 40,000 40,000 6.02% 6.02% (l) (b) $ 40,000 October 21, 2011 Morgantown Mall Associates, LP 39,648 39,951 6.52% 6.52% (m) (a) $ 38,028 October 13, 2011 Glimcher Ashland Venture, LLC 23,394 23,701 7.25% 7.25% (a) $ 21,817 November 1, 2011 Dayton Mall Venture, LLC 53,486 54,015 8.27% 8.27% (j) (a) $ 49,864 (g) Glimcher WestShore, LLC 91,023 91,921 5.09% 5.09% (a) $ 84,824 September 9, 2012 PFP Columbus, LLC 135,798 137,144 5.24% 5.24% (a) $ 124,572 April 11, 2013 LC Portland, LLC 127,567 128,779 5.42% 5.42% (j) (a) $ 116,922 (h) JG Elizabeth, LLC 151,775 153,260 4.83% 4.83% (a) $ 135,194 June 8, 2014 MFC Beavercreek, LLC 104,725 105,686 5.45% 5.45% (a) $ 92,762 November 1, 2014 Glimcher Supermall Venture, LLC 57,160 57,675 7.54% 7.54% (j) (a) $ 49,969 (i) Glimcher Merritt Square, LLC 57,000 57,000 5.35% 5.35% (c) $ 52,914 September 1, 2015 RVM Glimcher, LLC 49,739 50,000 5.65% 5.65% (a) $ 44,931 January 11, 2016 WTM Glimcher, LLC 60,000 60,000 5.90% 5.90% (b) $ 60,000 June 8, 2016 EM Columbus II, LLC 42,747 43,000 5.87% 5.87% (a) $ 38,057 December 11, 2016 Tax Exempt Bonds 19,000 19,000 6.00% 6.00% (d) $ 19,000 November 1, 2028 1,214,218 1,222,861 Variable Rate/Bridge Polaris Lifestyle Center, LLC 18,500 - 4.75% (n) (b) $ 18,500 February 1, 2012 Grand Central, LP 29,854 - 5.50% (o) (a) $ 29,329 February 1, 2012 48,354 - Other Fair Value Adjustment - Polaris Center, LLC 393 607 Fair Value Adjustment - Glimcher Merritt Square, LLC (1,616 ) (1,747 ) Extinguished Debt - 76,135 (q) Total Mortgage Notes Payable $ 1,261,349 $ 1,297,856 (a) The loan requires monthly payments of principal and interest. (b) The loan requires monthly payments of interest only. (c) The loan requires monthly payments of interest only until October 2010, thereafter principal and interest are required. (d) The loan requires semi-annual payments of interest. (e) The Company entered into a loan modification agreement that extended the optional prepayment date to September 11, 2009.Per the agreement, if the property is not sold prior to September 11, 2009, the property will be conveyed to the lender, without penalty, and the Company will be released of all obligations under the loan agreement. (f) The loan matures in June 2030, with an optional prepayment (without penalty) date on June 1, 2010. (g) The loan matures in July 2027, with an optional prepayment (without penalty) date on July 11, 2012. (h) The loan matures in June 2033, with an optional prepayment (without penalty) date on June 11, 2013. (i) The loan matures in September 2029, with an optional prepayment (without penalty) date on February 11, 2015. (j) Interest rate escalates after optional prepayment date. (k) Interest rate of LIBOR plus 165 basis points fixed through a swap agreement at a rate of 4.72% at June 30, 2009 and December 31, 2008. (l) Interest rate of LIBOR plus 300 basis points fixed through a swap agreement at a rate of 6.02% at June 30, 2009 and December 31, 2008. (m) Interest rate of LIBOR plus 350 basis points fixed through a swap agreement at a rate of 6.52% at June 30, 2009 and December 31, 2008. (n) Interest rate is the greater of LIBOR plus 275 basis points or 4.75%. (o) Interest rate is the greater of LIBOR plus 350 basis points or 5.50%. (p) Mortgage notes payable associated with properties held-for-sale. (q) Interest rates ranging from 4.30% to 7.18% at December 31, 2008. Page 11 CONSOLIDATED DEBT MATURITIES SCHEDULE (dollars in thousands) Extension Initial Option Interest Balance Principal Payments - Assumes Exercise of Extension Options Description Maturity (d) Rate 6/30/2009 2009 2010 2011 2012 2013 2014 2015 2016 2017+ Wholly Owned Properties Charlotte Eastland Mall 09/2009 8.50% $ 42,229 $ 42,229 Mall at Johnson City 06/2010 8.37% 37,554 276 $ 37,278 Polaris Towne Center 06/2010 8.20% 39,123 304 38,819 Colonial Park Mall (a) 04/2011 4.72% 42,250 - - $ 42,250 Northtown Mall (a) 10/2011 10/2012 6.02% 40,000 - - - $ 40,000 Morgantown Mall (a) 10/2011 10/2013 6.52% 39,648 313 660 698 739 $ 37,238 Ashland Town Center 11/2011 7.25% 23,394 313 668 22,413 - - Polaris Lifestyle Center 02/2012 08/2013 4.75% 18,500 - 18,500 Grand Central Mall 02/2012 02/2014 5.50% 29,854 95 202 213 221 238 $ 28,885 Dayton Mall 07/2012 8.27% 53,486 538 1,159 1,260 50,529 - - WestShore Plaza 09/2012 5.09% 91,023 909 1,902 2,003 86,209 - - Polaris Fashion Place 04/2013 5.24% 135,798 1,362 2,855 3,011 3,155 125,415 - Lloyd Center 06/2013 5.42% 127,567 1,227 2,577 2,722 2,856 118,185 - Jersey Gardens 06/2014 4.83% 151,775 1,501 3,135 3,292 3,437 3,629 136,781 Mall at Fairfield Commons 11/2014 5.45% 104,725 972 2,043 2,159 2,265 2,409 94,877 Supermall of the Great NW 02/2015 7.54% 57,160 523 1,119 1,208 1,292 1,406 1,517 $ 50,095 Merritt Square Mall 09/2015 5.35% 57,000 - 185 756 790 843 889 53,537 River Valley Mall 01/2016 5.65% 49,739 306 649 686 719 768 815 863 $ 44,933 Weberstown Mall 06/2016 5.90% 60,000 - 60,000 Eastland Mall (OH) 12/2016 5.87% 42,747 253 537 570 597 641 680 722 38,747 Tax Exempt Bonds 11/2028 6.00% 19,000 - $ 19,000 Fair Value Adjustment Amortization - Polaris Towne Center 393 214 179 - Fair Value Adjustment Amortization - Merritt Square Mall (1,616 ) (132 ) (264 ) (264 ) (264 ) (264 ) (264 ) (164 ) - - Subtotal (b) 1,261,349 51,203 93,703 82,977 192,545 309,008 264,180 105,053 143,680 19,000 Credit Facility (c) 12/2009 12/2010 2.43% 376,413 - 376,413 - Total Wholly Owned Maturities $ 1,637,762 $ 51,203 $ 470,116 $ 82,977 $ 192,545 $ 309,008 $ 264,180 $ 105,053 $ 143,680 $ 19,000 Pro-rata share of Joint Venture Maturities $ 94,310 $ 18,200 $ 2,315 - $ 23,400 $ 50,395 - Total Wholly Owned and Joint Venture Maturities $ 1,732,072 $ 69,403 $ 472,431 $ 82,977 $ 215,945 $ 359,403 $ 264,180 $ 105,053 $ 143,680 $ 19,000 (a) Interest rates are fixed through various interest rate swap agreements (b) Weighted Average interest rate for the fixed rate debt was 6.02% as of June 30, 2009 with an initial weighted average maturity of 4.5 years. (c) Weighted average interest rate.$140 million of this balance has been fixed through various interest rate swap agreements (d) Loan may be extended to date indicated subject to certain loan extension fees and conditions. Page 12 JOINT VENTURE DEBT AND DEBT MATURITY SCHEDULE (dollars in thousands) Interest Rate Loan Final Extension Balance Principal Payments- Assumes Exercise of Extension Options Description 6/30/2009 Terms Maturity Options (e) 6/30/2009 2009 2010 2011 2012 2013 Fixed Rate Mortgages Puente Hills Mall, LLC 5.61% (a) June 1, 2010 June 1, 2012 $ 45,000 $ - $ - $ - $ 45,000 $ - Kierland Crossing, LLC 5.44% (b) May 29, 2011 May 29, 2013 100,790 - 100,790 Total Fixed Rate Mortgages 145,790 - - - 45,000 100,790 Variable Rate Mortgages Tulsa Promenade , LLC 7.00% (c) July 13, 2009 35,000 35,000 - Surprise Peripheral Venture, LLC 2.06% (d) October 1, 2009 October 1, 2010 4,629 - 4,629 - - - Total Variable Rate Mortgages 39,629 35,000 4,629 - - - Total Joint Venture Mortgages $ 185,419 $ 35,000 $ 4,629 $ - $ 45,000 $ 100,790 Joint Venture Debt (Pro Rata Share) $ 94,310 $ 18,200 $ 2,315 $ - $ 23,400 $ 50,395 (a) Interest rate of LIBOR plus 235 basis points, loan requires monthly payments of interest only. The interest rate is fixed with a swap. (b) Interest rate of LIBOR plus 150 basis points, loan requires monthly payments of interest only. The interest rate is fixed with a swap. (c) The maturity date was extended to July 13, 2009.The borrower is currently in the process of closing on an additional loan extension that will extend the maturity date into 2011. (d) Interest rate of LIBOR plus 175 basis points, loan requires monthly payments of interest only. (e) Loan may be extended to date indicated subject to certain loan extension fees and conditions. Page 13 OCCUPANCY STATISTICS Portfolio Occupancy Statistics Portfolio occupancy statistics by property type are summarized below: Occupancy (1) 6/30/2009 3/31/2009 12/31/2008 9/30/2008 6/30/2008 Core Malls (2) Mall Anchors 93.1% 93.1% 94.0% 98.6% 97.3% Mall Stores 90.3% 91.2% 94.4% 93.1% 92.3% Total Consolidated Mall Portfolio 92.1% 92.4% 94.1% 96.6% 95.5% Mall Portfolio - including Joint Ventures (3) Mall Anchors 93.7% 93.3% 93.8% 98.2% 97.4% Mall Stores 90.3% 91.2% 93.8% 92.6% 91.9% Total Mall Portfolio 92.4% 92.5% 93.8% 96.2% 95.4% (1) Occupied space is defined as any space where a tenant is occupying the space or paying rent at the dateindicated, excluding all tenants with leases having an initial term of less than one year. (2) Excludes the Company's held-for-sale malls and joint venture malls. (3) Excludes the Company's held-for-sale malls. Page 14 LEASING RESULTS AND RE-LEASING SPREADS Permanent Leasing Activity (excludes held-for-sale and joint venture properties) The following table summarizes the new and rollover lease activity by type for the six months ended June 30, 2009: GLA Analysis Average Annualized Base Rents New Rollover New Rollover Property Type Leases Leases Total Leases Leases Total Mall Anchors - - - $ - $ - $ - Mall Stores 102,384 217,903 320,287 $ 46.81 $ 24.51 $ 32.05 The following table summarizes the new and rollover lease activity and the comparative prior rents for the three and six months ended June 30, 2009, for only those leases where the space was occupied in the previous 24 months: GLA Analysis Average Annualized Base Rents Percent New Rollover New Prior Rollover Prior Total Total Prior Change in Property Type Leases Leases Total Leases Tenants Leases Rent New/Rollover Tenants/Rent Base Rent Three months ended June 30, 2009 Mall Anchors - - - $ - $ - $ - $ - $ - $ - 0% Mall Stores 21,180 72,531 93,711 $ 39.49 $ 31.18 $ 23.39 $ 25.25 $ 27.03 $ 26.59 2% Six months ended June 30, 2009 Mall Anchors - - - $ - $ - $ - $ - $ - $ - 0% Mall Stores 45,735 143,502 189,237 $ 60.13 $ 54.16 $ 26.27 $ 27.89 $ 34.45 $ 34.24 1% Page 15 CORE SAME MALL PORTFOLIO STATISTICS BY ASSET CATEGORY WHOLLY OWNED HELD FOR INVESTMENT as of June 30, Property Location MSA Ranking Total GLA Avg. Mall Store Sales PSF (1)June 2009 Avg. Mall Store Sales PSF (1)June 2008 Mall Store Occupancy 6/30/2009 Mall Store Occupancy 06/30/2008 % of Mall Portfolio NOI (2) MARKET DOMINANT Jersey Gardens Elizabeth, NJ 1 1,302,994 Lloyd Center Portland, OR 23 1,423,202 Mall at Fairfield Commons Dayton, OH 59 1,138,753 Mall at Johnson City Johnson City, TN >100 548,860 Polaris Fashion Place Columbus, OH 32 1,532,731 Weberstown Mall Stockton, CA 76 846,122 WestShore Plaza Tampa, FL 19 1,059,112 7,851,774 $ 419 $ 441 93.3% 94.6% 61% Property Location MSA Ranking Total GLA Avg. Mall Store Sales PSF (1)June 2009 Avg. Mall Store Sales PSF (1)June 2008 Mall Store Occupancy 6/30/2009 Mall Store Occupancy 06/30/2008 % of Mall Portfolio NOI (2) TRADE AREA DOMINANT Ashland Town Center Ashland, KY >100 420,110 Colonial Park Mall Harrisburg, PA 94 743,642 Dayton Mall Dayton, OH 59 1,416,977 Eastland Mall(OH) Columbus, OH 32 1,015,892 Grand Central Mall Parkersburg, WV >100 845,858 Indian Mound Mall Columbus, OH 32 557,716 Merritt Square Mall Merritt Island, FL 27 819,392 Morgantown Mall Morgantown, WV >100 557,954 New Towne Mall New Philadelphia, OH >100 513,674 Northtown Mall Minneapolis, MN 16 713,895 River Valley Mall Columbus, OH 32 569,412 Supermall of the Great NW Seattle, WA 15 942,693 9,117,215 $ 284 $ 299 87.5% 90.3% 39% CORE MALLS - WHOLLY OWNED HELD FOR INVESTMENT 16,968,989 $ 348 $ 369 90.3% 92.3% 100% (1) Sales for in-line stores with less than 10,000 square feet. (2) Based on net operating income for the six months ended June 30, 2009. Page 16 CORE SAME MALL PORTFOLIO STATISTICS MALL ASSETS INCLUDING JOINT VENTURES as of June 30, Property Location MSA Ranking Total GLA Avg. Mall Store Sales PSF (1)June 2009 Avg. Mall Store Sales PSF (1)June 2008 Mall Store Occupancy 6/30/2009 Mall Store Occupancy 6/30/2008 CORE MALLS - WHOLLY OWNED HELD FOR INVESTMENT(from page 16) 16,968,989 $ 348 $ 369 90.3% 92.3% Joint Ventures (2) Puente Hills Mall Los Angeles, CA 2 1,089,315 Tulsa Promenade Tulsa, OK 53 926,456 TOTAL JOINT VENTURES 2,015,771 $ 265 $ 275 89.6% 87.7% TOTAL MALLS INCLUDING JOINT VENTURES (3) 18,984,760 $ 340 $ 360 90.3% 91.9% (1) Sales for in-line stores with less than 10,000 square feet. (2) Company has a 52% ownership interest in these properties. (3) Excludes Company's held-for-sale malls. Page 17 SUMMARY OF SIGNIFICANT TENANTS As of June 30, Tenants Representing > 1.0% of Total Portfolio Annualized Minimum Rent % of Total Annualized Annualized Number of GLA of Minimum Minimum Tenant Name Tenant DBA's in Portfolio Stores Stores Rent Rent Gap, Inc. Banana Republic, Gap, Old Navy 26 393,293 $ 6,510,474 3.3% Limited Brands, Inc. Bath & Body Works/White Barn Candle, Victoria's Secret 42 195,188 5,090,051 2.6% Signet Jewelers LTD Kay Jewelers, JB Robinson, Jared Jewelers, others 36 66,240 4,281,662 2.2% AMC Theater 2 148,344 4,189,000 2.1% Foot Locker, Inc. Champs Sports, Footlocker, Foot Action USA 42 161,528 4,049,684 2.0% Bon Ton Bon Ton, Elder Beerman, Herbergers 11 1,126,171 3,502,419 1.8% Bain Capital Cohoes Fashion, Burlington Coat 6 405,506 3,456,310 1.7% JCPenney Company, Inc. 18 1,882,705 3,392,640 1.7% Sears Holding Corp. Great Indoors, K-Mart, Sears 21 2,500,330 2,934,797 1.5% American Eagle Outfitters American Eagle, aerie 17 97,656 2,602,236 1.3% Zale Corp. Piercing Pagoda, Zales Jewelers, Silver & Gold 31 29,604 2,574,600 1.3% Genesco Inc. Hat World, Lids, Johnston & Murphy, Journeys, Shi, Underground Station 42 62,539 2,536,246 1.3% Luxottica Group Lenscrafters, Pearle Vision, Sunglass Hut, Watch Station 33 79,984 2,514,729 1.3% Finish Line, Inc. Finish Line, Man Alive 20 108,365 2,376,288 1.2% Saks Inc. Saks Fifth Avenue, Saks Off Fifth 3 228,156 2,360,100 1.2% Forever 21, Inc 6 97,630 2,118,381 1.1% Abercrombie & Fitch, Inc Abercrombie, Abercrombie & Fitch, Hollister, Gilly Hicks Outlet 18 117,076 2,044,638 1.0% Total tenants representing > 1.0% 374 7,700,315 $ 56,534,255 28.6% Note:Information includes wholly-owned and joint venture properties and excludes held-for-sale malls. Page 18 TOP 10 REGIONAL MALL TENANTS As of June 30, 2009 Mall Stores (ranked by percent of total minimum mall rents) % of Total Annualized Annualized Number of GLA of Minimum Minimum Tenant Name Stores Stores Rents Mall Rents Limited Brands, Inc. 42 195,188 $ 5,090,051 2.7% Signet Jewelers LTD 35 60,460 $ 4,195,422 2.2% Foot Locker, Inc. 42 161,528 $ 4,049,684 2.1% Gap, Inc. 20 227,820 $ 4,012,926 2.1% American Eagle Outfitters 17 97,656 $ 2,602,236 1.4% Zale Corp. 31 29,604 $ 2,574,600 1.3% Genesco, Inc. 42 62,539 $ 2,536,246 1.3% Luxottica Group 33 79,984 $ 2,514,729 1.3% Finish Line, Inc. 20 108,365 $ 2,376,288 1.2% Abercrombie & Fitch, Inc. 18 117,076 $ 2,044,638 1.1% Mall Anchors (ranked by total GLA) Annualized Number of GLA of Minimum % of Total Tenant Name Stores Stores Rents Mall GLA Sears Holding Corp. 17 2,313,188 $ 1,790,127 12.1% JCPenney Company, Inc. 15 1,841,903 $ 3,392,640 9.7% Macy's, Inc. 9 1,693,944 $ 255,000 8.9% Bon-Ton Department Stores, Inc. 11 1,126,171 $ 3,502,419 5.9% Dillard's 3 522,967 $ - 2.7% Belks 6 416,131 $ 1,756,852 2.2% Bain Capital 5 390,950 $ 3,235,572 2.1% Saks Inc. 3 228,156 $ 2,360,100 1.2% Boscov's 1 182,609 $ - 1.0% Nordstrom 2 175,025 $ 387,215 0.9% Note:Information includes wholly-owned and joint venture properties and excludes held-for-sale malls. Page 19 LEASE EXPIRATION SCHEDULE As of June 30, Total Portfolio Percent of Percent of Store Total Occupied Anchor Store Annualized Anchor Square Square GLA Anchor Store Total Annualized Annualized Base Rents Lease Number Square Feet Feet Feet Represented Annualized Annualized Annualized Base Rents/ Base Rents/ Represented Expiration of of GLA of GLA of GLA by Expiring Base Rents Base Rents Base Rents Square Foot Square Foot by Expiring Year Leases Expiring Expiring Expiring Leases Expiring Expiring Expiring Expiring (1) Expiring (1) Leases 2009 256 - 637,246 637,246 3.5% $ - $ 12,357,475 $ 12,357,475 $ - $ 22.95 6.2% 2010 418 989,186 1,076,569 2,065,755 11.3% 7,296,187 22,485,085 29,781,272 $ 7.98 $ 24.78 15.1% 2011 377 1,592,313 855,892 2,448,205 13.4% 5,729,568 24,865,859 30,595,427 $ 4.36 $ 30.03 15.5% 2012 264 871,990 733,790 1,605,780 8.8% 3,198,084 19,542,374 22,740,458 $ 4.64 $ 30.17 11.5% 2013 165 850,197 524,048 1,374,245 7.5% 2,466,077 12,340,050 14,806,127 $ 2.90 $ 26.91 7.5% Thereafter 729 7,640,814 2,495,948 10,136,762 55.5% 29,361,297 58,162,839 87,524,136 $ 8.49 $ 26.04 44.2% 2,209 11,944,500 6,323,493 18,267,993 100.0% $ 48,051,213 $ 149,753,682 $ 197,804,895 $ 6.65 $ 26.68 100.0% (1) The base rents per square foot calculation excludes outlot and ground leases that do not pay rents or pay nominal amounts for rents. Note:Information includes wholly-owned and joint venture properties and excludes held-for-sale malls. Page 20 CAPITAL EXPENDITURES (dollars in thousands) Three months ended June 30, 2009 Three months ended June 30, 2008 Consolidated Joint Venture Consolidated Joint Venture Properties Proportionate Properties Proportionate 2009 Share Total 2008 Share Total New developments $ 31 $ 11,174 $ 11,205 $ 90 $ 11,513 $ 11,603 Redevelopment projects $ 5,967 $ 3 $ 5,970 $ 18,583 $ 199 $ 18,782 Renovation with no incremental GLA $ 9 $ - $ 9 $ 13 $ 153 $ 166 Property Capital Expenditures: Tenant improvements and tenant allowances: Anchor stores $ - $ 258 $ 258 $ 307 $ - $ 307 Non-anchor stores 2,185 84 2,269 1,642 167 1,809 Operational capital expenditures 232 24 256 720 168 888 Total Property Capital Expenditures $ 2,417 $ 366 $ 2,783 $ 2,669 $ 335 $ 3,004 Six months ended June 30, 2009 Six months ended June 30, 2008 Consolidated Joint Venture Consolidated Joint Venture Properties Proportionate Properties Proportionate 2009 Share Total 2008 Share Total New developments $ 259 $ 22,651 $ 22,910 $ 178 $ 19,529 $ 19,707 Redevelopment projects $ 14,348 $ 10 $ 14,358 $ 29,576 $ 272 $ 29,848 Renovation with no incremental GLA $ 34 $ 2 $ 36 $ 28 $ 182 $ 210 Property Capital Expenditures: Tenant improvements and tenant allowances: Anchor stores $ 40 $ 749 $ 789 $ 993 $ - $ 993 Non-anchor stores 4,240 86 4,326 3,555 423 3,978 Operational capital expenditures 903 38 941 1,643 168 1,811 Total Property Capital Expenditures $ 5,183 $ 873 $ 6,056 $ 6,191 $ 591 $ 6,782 Page 21 DEVELOPMENT ACTIVITY (dollars in thousands) Project Description Total Project Cost (1) Ownership % Pro rata Project Cost Pro rata Project Costs Incurred thru 6/30/2009 (1) Opening Date Project Initial Yield PROPERTY DEVELOPMENTS: Scottsdale Quarter Development of new retail/office $ 250,000 50% $ 125,000 $ 69,800 Phase 1 Q1-2009 through Q4-2009 8% Scottsdale, Arizona 620,000 square feet lifestyle center TotalDevelopment $ 250,000 $ 125,000 $ 69,800 (1) Project costs exclude the allocation of internal costs such as labor, interest and taxes. Note: Anticipated opening date, estimated project costs and project yield are subject to adjustment as a result of changes (some of which are not under the direct control of the company)that are inherent in the development process. Page 22
